Citation Nr: 0837869	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  95-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD and depressive disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to April 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The claims were previously before the Board in 
April 1998 and March 2006, at which times they were remanded 
for additional development.


FINDING OF FACT

An acquired pyschiatric disability diagnosed as depressive 
disorder and mood disorder has been shown by competent 
evidence to be causally related to the veteran's active 
service and/ or his service-connected bilateral knee 
osteoarthritis.


CONCLUSION OF LAW

Depressive disorder and mood disorder were incurred in active 
service and/or proximately caused by the veteran's service-
connected bilateral knee osteoarthritis.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.
 
In the present case, VA issued VCAA notification in March 
2004, March 2006, and May 2006 that informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence and 
provided him with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal in the event of award of the benefit 
sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

With respect to posttraumatic stress disorder (PTSD), as 
published in 1993, 38 C.F.R. § 3.304(f) provided that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in- service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in- 
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.

Following Cohen, 38 C.F.R. § 3.304(f) was revised in 1999.  
This version provides in pertinent part that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Section 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2007).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

The veteran asserts that service connection is warranted for 
an acquired psychiatric disability.  In order to establish 
service connection a direct basis, the evidence must 
demonstrate a current disability, an in-service injury or 
disease, and an etiological relationship between the current 
disability and in-service injury or disease.  

With respect to PTSD, while various outpatient treatment 
records note that the veteran has PTSD, the more recent 
evidence does not show a current diagnosis of the disorder.  
The Board observes that the veteran's most recent VA 
examination reported dated in February 2007 shows that the 
veteran does not currently have the disability.  As noted 
above, to warrant service connection for PTSD, the evidence 
must show medical evidence diagnosing the condition in 
accordance with the DSM-IV.  The examiner, after reviewing 
the claims folder and examining the veteran determined that 
he did not meet the DSM-IV criteria for a diagnosis of PTSD.  
Thus, service connection for PTSD is not warranted.  

However, the evidence is sufficient to award service 
connection for an acquired psychiatric disorder, other than 
PTSD.  With respect to an in-service injury or disease, the 
veteran's service medical records do not demonstrate that he 
ever complained of, sought treatment for, or was diagnosed 
with a psychiatric disability of any kind.  However, on the 
report of medical history provided in conjunction with his 
March 1973 separation examination, the veteran reported a 
history of depression or excessive worry.  With respect to a 
current disability, the record reflects that since 1984, the 
veteran has complained of, and sought treatment for a 
psychiatric disability that has been diagnosed as depression, 
depressive disorder, anxiety disorder, bipolar disorder, and 
mood disorder.  

As to the etiology of the veteran's current psychiatric 
disability, the examiner from the veteran's February 2007 VA 
mental disorder examination opined that the veteran's current 
depressive disorder was as likely as not present upon 
discharge from service.  Therefore, in the absence of any 
evidence to the contrary, the Board finds that the evidence 
is sufficient to support a finding that the veteran's 
currently diagnosed psychiatric disability is etiologically 
related to service.  Accordingly, the Board finds that the 
veteran is entitled to a grant of service connection on a 
direct basis for depressive disorder.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder to include depressive and mood disorder is granted.
 


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


